Title: From Thomas Jefferson to J. P. G. Muhlenberg, 6 February 1803
From: Jefferson, Thomas
To: Muhlenberg, J. P. G.


          
            Dear Sir
            Washington Feb. 6. 1803.
          
          Monsr. d’Yrujo, the Spanish minister here, has been so kind as to spare me 200. bottles of Champagne, part of a larger parcel imported for his own use, & consequently privileged from duty. but it would be improper for me to take the benefit of that. I must therefore ask the favor of you to take the proper measures for paying the duty, for which purpose I inclose you a bank check for 22½ dollars the amount of it. if it could be done without mentioning my name, it would avoid ill-intended observations, as in some such way as this ‘by duty paid on a part of such a parcel of wines not entitled to privilege’ or in any other way you please. the wine was imported into Philadelphia, probably about Midsummer last. Accept assurances of my great esteem & respect.
          
            Th: Jefferson
          
        